Case 10-00743-SMT                Doc 376    Filed 02/03/20 Entered 02/03/20 16:26:46     Desc Main
                                           Document     Page 1 of 3



                                 UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF COLUMBIA

                                     )
 In re:                              )
                                     )     Case No. 10-00743-SMT
 MARC AND ANNE BARNES,               )     Chapter 11
                                     )
                   Debtors.          )
 ____________________________________________________________________________

 MARC AND ANNE BARNES,                             )
                                                   )
          Movants,                                 )
                                                   )     Contested Matter: Docket No. 341
 v.                                                )
                                                   )
 WILMINGTON TRUST, NA,                             )
                                                   )
          Respondent.                              )

                  JOINT STATUS REPORT REGARDING
  MOTION FOR DETERMINATION OF THE TREATMENT OF THE CLAIM OF EMC
  MORTGAGE (NOW SELECT PORTFOLIO SERVICING, INC.) UNDER THE PLAN

          Marc and Anne Barnes, Movants in the above-captioned contested matter (“Movants”),

 and Wilmington Trust, NA, successor trustee to Citibank, N.A. as Trustee f/b/o holders of

 Structured Asset Mortgage Investments II Inc., Bear Stearns ALT-A Trust, Mortgage Pass-

 Through Certificates, Series 2006-6 (“Respondent”) (collectively, the “Parties”) jointly file this

 Status Report and state as follows:

          1.       On March 26, 2019, the Movants filed a Motion for Determination of the Treatment

 of the Claim of EMC Mortgage (Now Select Portfolio Servicing, Inc.) under the Plan (the

 “Motion”). On April 16, 2019, Wilmington Trust, NA, Successor Trustee to Citibank, N.A., as

 Trustee f/b/o holders of Structured Asset Mortgage Investments II Inc., Bear Stearns ALT-A Trust,

 Mortgage Pass-Through Certificates, Series 2006-6 c/o Select Portfolio Servicing, Inc. filed a

 Response to that motion.



 CORE/3517780.0002/155339229.1
Case 10-00743-SMT         Doc 376     Filed 02/03/20 Entered 02/03/20 16:26:46               Desc Main
                                     Document     Page 2 of 3



        2.      At a hearing on this matter on June 4, 2019, the Court set a discovery, motions, and

 trial schedule for this contested matter, which was modified by Orders entered on September 26,

 2019 and October 28, 2019.

        3.      On January 6, 2020, the Court entered an Order Holding in Abeyance the Schedule

 on the Motion. [Doc. No. 375]. That Order was entered upon the Parties’ motion, which informed

 the Court that the Parties have reached a settlement in principle of the dispute that is the subject of

 this contested matter and which should resolve the need for further proceedings on the Motion.

        4.      In their motion requesting the abeyance, the Parties noted that they intended to

 jointly advise the Court as to the status of documentation of their settlement within thirty days

 from the entry of an Order holding the schedule in abeyance.

        5.      Accordingly, the Parties now report that they have prepared and exchanged

 versions of a draft settlement agreement and are in the process of finalizing the final settlement

 agreement. The Parties are hopeful that they will have an executed settlement agreement shortly

 at which time they will note the resolution of this contested matter.

 Dated: February 3, 2020                               Respectfully submitted,

  /s/ Steven K. White                                  /s/ Daniel A. Glass
  Steven K. White, No. 367371                          Daniel A. Glass, Esq. (Fed. Bar No. 494041)
  Marc E. Albert, No. 345181                           Eckert Seamans Cherin & Mellott, LLC
  Matthew Smilowitz, No. 501077                        1717 Pennsylvania Ave., NW, Suite 1200
  STINSON LLP                                          Washington, D.C. 20006
  1775 Pennsylvania Ave., NW, Suite 800                Phone: (202) 659-6651
  Washington, DC 20006                                 Fax: (202) 659-6699
  Tel: 202-785-9100                                    dglass@eckertsemans.com
  Fax: 202-572-9963                                    Counsel for Wilmington Trust, NA,
  steven.white@stinson.com                             Successor Trustee to Citibank, N.A., as
  marc.albert@stinson.com                              Trustee f/b/o holders of Structured Asset
  matthew.smilowitz@stinson.com                        Mortgage Investments II Inc., Bear Stearns
  Counsel for Marc and Anne Barnes,                    ALT-A Trust, Mortgage Pass-Through
  Movants and Reorganized Debtors                      Certificates, Series 2006-6




                                                   2
Case 10-00743-SMT        Doc 376     Filed 02/03/20 Entered 02/03/20 16:26:46             Desc Main
                                    Document     Page 3 of 3



                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 3rd day of February 2020, I electronically filed the foregoing
 Joint Status Report with the Clerk of the Court using the CM/ECF system which will serve this
 Joint Status Report electronically via Notice of Electronic Filing upon all counsel of record.

                                               /s/ Steven K. White
                                               Steven K. White
                                               Counsel for Marc and Anne Barnes,
                                               Movants and Reorganized Debtors




                                                  3
